ADVISORY ACTION
Applicant's request for entry into AFCP 2.0 filed 5/24/2022 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

The proposed amendments filed 5/24/2022 will not be entered because they raise new issues that require further consideration and search. Specifically, proposed independent claim 33 requires “the film is used in the application selected from [the] group consisting of a bitumen shingle, a concrete shingle, a plastic sheathing of a house, a plastic window frame, a blind and an external plaster” which was not previously required. Applicant’s arguments Remarks refer to these proposed new features and so are moot.

Although not considered, the examiner notes the proposed amendments appear to set forth an intended use for the claimed film. Applicant's attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. Given that Hugo (US 2004/0018360) discloses a film as claimed, it would appear to be capable of performing the intended use of the proposed claim 33.

The rejections of record are maintained.
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787